Citation Nr: 1701193	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  15-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an upper and lower neurological disability, to include dizziness and lightheadedness.

2.  Entitlement to service connection for a lower extremity neuropathy disability.

3.  Entitlement to service connection for an upper extremity neuropathy disability.

3.  Entitlement to service connection for a neurological disability, including dizziness and lightheadedness.

3.  Entitlement to service connection for a right hip disability.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1959 to March 1987.  These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision which denied service connection for a right hip disability and denied reopening of the Veteran's claim for service connection for an upper and lower neurological disability, to include dizziness and lightheadedness.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an upper and lower neurological disability, to include dizziness and lightheadedness and a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A July 1988 Board decision denied the Veteran's claim for service connection for an upper and lower neurological disability, to include dizziness and lightheadedness; reconsideration was neither sought nor granted.  

2.  The evidence received since the July 1988 Board decision denying service connection for an upper and lower neurological disability, to include dizziness and lightheadedness consists of post-service treatment for a neuropathy disability and an April 2014 pathology report showing the presence small fiber neuropathy.


CONCLUSIONS OF LAW

1.  The July 1988 Board decision denying service connection for an upper and lower neurological disability, to include dizziness and lightheadedness is final.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2016).

2.  New and material evidence has been received and the claim for service connection for an upper and lower neurological disability, to include dizziness and lightheadedness is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As a matter of law, a previously disallowed claim can be reopened upon the submission of new and material evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007); 38 U.S.C. §§ 5108, 7105(c).  New and material evidence means evidence not previously submitted to agency decisionmakers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

In July 1988, the Board denied service connection for a lower extremity neuropathy disability.  As reconsideration was neither sought nor granted, the decision is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).  Again, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since July 1988) raises a reasonable possibility of substantiating the Veteran's claim. The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment and personnel records, VA treatment records, and VA examinations.  The Veteran's service treatment records showed complaints of a loss of sensation in his lower extremities, including his feet.  Additionally, the service treatment records indicated the Veteran was treated for sensations of numbness in the upper extremities, lightheadedness, and dizziness. 

The Veteran was afforded a VA examination in August 1987, and while the VA examiner noted the Veteran's reports of a loss of sensation in his lower extremities, no pathology was identified on examination.  The Board denied the claim, finding that the Veteran did not have a neurological disability, and that there was no link between his complaints of a neurological disability and service.  

In support of his claim to reopen, the Veteran submitted an April 2014 pathology report.  This evidence shows that the Veteran was found to have an advanced stage of small fiber neuropathy.  See April 2014 Epidermal nerve fiber density analysis.  The Board finds that the newly submitted evidence relates to unestablished facts necessary to substantiate the claim, specifically, the presence of a current disability.  The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an upper and lower neurological disability, to include dizziness and lightheadedness.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence having been received; the claim for service connection for an upper and lower neurological disability, to include dizziness and lightheadedness is reopened.


REMAND

Upper and lower neurological disability,
 to include dizziness and lightheadedness

As noted above, the Veteran has provided evidence that he has a current neurological disability, specifically, small fiber neuropathy.  An October 1972 Report of medical examination shows that the Veteran was noted to have decreased sensation to pin-prick in his feet with normal position sense in his toes.  Additionally, when the Veteran filed his claim for service connection in April 1987, he noted that he had numbness and discomfort in his feet since approximately 1975.  Finally, the Board notes that an April 2014 private treatment record notes that, although there was no clear cause of the Veteran's neuropathy, it may be related to a history of radiation exposure when he was in the military.   In that regard, the Veteran's service personnel records reflect that he was a nuclear measurements technician.  Based on the record before the Board, an additional VA examination and opinion is warranted to address whether this disability is related to service.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Right Hip Disability

The Board notes that the Veteran is competent to report symptoms of right hip pain and limitation of motion.  Service treatment records dated May 1976 show that the Veteran reported low back pain with radiation to the right leg, paravertebral tenderness was noted at L4-S2.  Service treatment records dated June 1976 show that the Veteran reported right hip pain for over a month.  Service treatment records dated February 1983 show the Veteran reported low back and right hip and leg pain.  A January 1987 Report of Medical History shows the Veteran reported painful joints.  The Board finds the Veteran's reports of in-service right hip symptoms are credible and consistent with the service treatment records.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Treatment records dated October 2013 from Sutter Health show the Veteran has been diagnosed with osteoarthritis of the right hip.  The Veteran has not been afforded a VA examination for his right hip disability.  Accordingly, the Veteran should be afforded a VA examination and opinion.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment and evaluation records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neurological and right hip disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any upper or lower neurological disability that may be present, including dizziness and lightheadedness.  After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

a. Whether it is at least as likely as not (50 percent probability or better) the claimed upper neurological disability, to include small fiber neuropathy, manifested, or was caused or aggravated by disease or injury, during the Veteran's active service, including as due to any radiation exposure?

b. Whether it is at least as likely as not (50 percent probability or better) the claimed lower neurological disability, to include small fiber neuropathy, manifested, or was caused or aggravated by disease or injury, during the Veteran's active service, including as due to any radiation exposure?

c. Whether it is at least as likely as not (50 percent probability or better) the claimed lightheadedness and dizziness, manifested, or was caused or aggravated by disease or injury, during the Veteran's active service, including as due to any radiation exposure?

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right hip disability that may be present.  After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed right hip disability, to include osteoarthritis, manifested, or was caused or aggravated by disease or injury, during the Veteran's active service, including as due to any radiation exposure?

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


